UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7092


HERMAN WHITE,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:16-cv-00159-JAG-RCY)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Herman White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Herman White seeks to appeal the district court’s order

dismissing his challenge to his state conviction for failing to

complete    and    file    the   standardized     forms   directed      by   court

order.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

      Parties     are     accorded   30   days    after   the   entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

June 8, 2016.           The notice of appeal was filed on August 12,

2016.    Because White failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense     with    oral   argument     because   the   facts   and    legal

contentions     are     adequately   presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        DISMISSED



                                          2